Exhibit 10.2

 

AMENDMENT NO. 1 TO

 

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT, dated as of May 20, 2019 (this “Amendment”), by and between IOTA
COMMUNICATIONS, INC., a Delaware corporation (the “Company”), and TERRENCE
DEFRANCO (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the parties hereto have heretofore entered into an Employment
Agreement, made and entered into on September 5, 2018, effective as of September
1, 2018 (the “Agreement”), in connection with the Executive’s services as
President and Chief Financial Officer of the Company; and

 

WHEREAS, the Company and Executive wish to amend the Agreement, solely to change
Executive’s title from President and Chief Financial Officer to President and
Chief Executive Officer, and the related change to whom Executive will report to
in connection therewith, on the terms set forth herein.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:

 

1.     Definitions; References; Continuation of Agreement. Unless otherwise
specified herein, each term used herein that is defined in the Agreement shall
have the meaning assigned to such term in the Agreement. Each reference to
“hereof,” “hereto,” “hereunder,” “herein” and “hereby” and each other similar
reference, and each reference to “this Agreement” and each other similar
reference, contained in the Agreement shall from and after the date hereof refer
to the Agreement as amended hereby. Except as amended hereby, all terms and
provisions of the Agreement shall continue unmodified and remain in full force
and effect.

 

2.      Amendment.

 

(a)    The parties hereby agree that Section 1(b) of the Agreement shall be
deleted and replaced in its entirety by the following:

 

 “(b)     Duties. During the Term, Executive shall be employed by the Company as
the President and Chief Executive Officer with the duties, responsibilities and
authority commensurate therewith.. Executive shall report to the Board of
Directors of the Company (the “Board”) and shall perform all duties and accept
all responsibilities incident to such position as may be reasonably assigned to
him by the Board.”

 

 

(b)   The parties hereby agree that all references in the Agreement to the “CEO”
shall be replaced by references to the “Board.”

 

3.     Counterparts. This Amendment may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

 

(Signature page to follow)

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

 

COMPANY:

 

IOTA COMMUNICATIONS, INC.

 

 

  By: /s/ Barclay Knapp       Name: Barclay Knapp   Title: Executive Chairman  
            EXECUTIVE:               /s/ Terrence DeFranco   Terrence DeFranco

 

 

 

2 

    

 

 

 

 

 

 